OPINION OF THE COURT
Memorandum.
Judgment of conviction unanimously affirmed.
*336Defendant’s contention upon this appeal is that the court erred in admitting at a suppression hearing the results of field sobriety tests without a foundation to support their scientific accuracy (see, People v Wesley, 83 NY2d 417). These tests however are not truly scientific in nature. Rather, they are based upon the indisputable fact that intoxication affects physical coordination and mental acuity and they are designed to enhance the ability of the officer who administers them to detect "unstable responses” (People v Boudreau, 115 AD2d 652, 654). Although their evaluation is necessarily to some extent subjective, so too are any of the ordinary indicia of intoxication and therefore this fact does not serve to preclude admissibility. Since the tests are not scientific in nature, proof of their acceptance in the scientific community is not required (see, Commonwealth v Ragan, 438 Pa Super 505, 652 A2d 925, appeal denied 541 Pa 650, 664 A2d 540).
DiPaola, P. J., Ingrassia and Floyd, JJ., concur.